IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

JAMES C. FRAZIER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-0052

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed February 5, 2016.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

James C. Frazier, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. See Baker v. State, 878 So. 2d 1236 (Fla. 2004) (reiterating that

habeas corpus cannot be used to litigate issues that could have been or were raised on

direct appeal or in postconviction motions).

OSTERHAUS, KELSEY, and WINOKUR, JJ., CONCUR.